COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-239-CV
  
  
CINDY 
SEALE, AS NEXT FRIEND OF                                      APPELLANTS
KATHERINE 
M. WATTS, AND
KATHERINE 
M. WATTS
  
V.
   
HERITAGE 
ST. JOSEPH GARDENS IN                                        APPELLEES
ITS 
ASSUMED OR COMMON NAME;
HERITAGE 
GERIATRIC HOUSING DEVELOPMENT
IX, 
INC.; INDIVIDUALLY AND D/B/A HERITAGE
ST. 
JOSEPH GARDENS; HERITAGE HOUSING
DEVELOPMENT, 
INC., INDIVIDUALLY AND
D/B/A 
HERITAGE ST. JOSEPH GARDENS;
HERITAGE 
HOUSING V, INC., INDIVIDUALLY
AND 
D/B/A HERITAGE ST. JOSEPH GARDENS
  
  
----------
FROM 
THE 67TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
September 27, 2004, we notified appellants that the trial court clerk 
responsible for preparing the clerk’s record in this appeal informed the court 
that payment arrangements had not been made to pay for the record as required by 
TEX. R. APP. 
P. 35.3(a)(2).  We stated we would dismiss the appeal for want of 
prosecution unless appellants, within ten days, made arrangements to pay for the 
clerk’s record and provided this court with proof of payment.
        Because 
appellants have not made payment arrangements for the clerk’s record, it is 
the opinion of the court that the appeal should be dismissed for want of 
prosecution.  Accordingly, we dismiss the appeal.  See TEX. R. APP. 
P. 37.3(b), 42.3(b).
        Appellants 
shall pay all costs of the appeal, for which let execution issue.
   
   
                                                                  PER 
CURIAM
 
  
   
PANEL 
D:   HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED: 
November 12, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.